Citation Nr: 1230739	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from December 30, 2004, to January 18, 2010.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss from January 19, 2010, to the present.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to April 1966.  He also had unverified duty in the South Carolina National Guard and Army Reserves..

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in August 2007.  A transcript of the hearing has been associated with the claims file.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in November 2007 and October 2010 for further development and adjudicative action.  In a February 2012 Supplement Statement of the Case (SSOC), the RO continued the denial of the claims.  The case has now been returned to the Board for further appellate review.

In May 2012, the Veteran submitted additional evidence for consideration in connection with the claims on appeal, as well as a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran asserts, in essence that his bilateral hearing loss is more severe than is reflected by the currently assigned 30 percent and 40 percent disability ratings.  In a November 2010 correspondence, the Veteran claimed that his hearing loss has become worse since he was last afforded a VA examination in January 2010.  He essentially stated that he was provided faulty hearing aids that magnified loud noise to such an extent that the noise hurt his ears.  Because he was unable to manually adjust his hearing aids, he essentially reported that his hearing loss was permanently worsened.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his bilateral hearing loss disability since his January 2010 VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, there may be outstanding medical records relevant to the Veteran's claim that have not been associated with the claims file.  Specifically, the Veteran indicated that he was scheduled for an appointment at an VA audiological clinic in November 2010.  The claims file only includes VA treatment records dated up until January 2007.  Thus, on remand, the RO/AMC shall obtain any outstanding medical records related to the Veteran's claim.

With regards to the claim for service connection for PTSD, additional efforts must be undertaken in an attempt to verify the Veteran's claimed in-service stressors.  The Veteran has identified numerous in-service events that he attributes to his current psychiatric disorder, some of which are too vague to be verified.  As described in its October 2010 Remand, the following stressors were deemed as capable of being verified: (1) race riots occurring in March and May of 1963 in Manheim, Germany; (2) an incident that occurred in May or June of 1964 in Manheim during which the Veteran saw the body of a fellow soldier hanging from a tree, which he believed was a suicide; and (3) an incident in June 1963 while he was stationed at Ft. Jackson, South Carolina during which the Veteran observed a fellow service member being severely beaten by another service member, which caused the Veteran to become fearful for his own safety as a witness to the incident.  The Board thereby directed the RO/AMC to submit those stressors to the Joint Services Records and Research Center (JSRRC) in an attempt to verify those stressors.

It does not appear that the RO has made any attempt to verify the Veteran's stressor involving the June 1963 beating of a fellow service member or submitted a summary of the incident to the JSRRC.  Because this action ordered in the Board's October 2010 Remand has not been completed, additional efforts must be made to try to verify the Veteran's stressor.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

As for the other stressors described above, in May 2011, the RO submitted the Veteran's account of race riots in March and May of 1963 and the reported suicide of the service member to the JSRRC.  The JSRRC responded that they were unable to verify the suicide in their available documents or in their research with the Military Professional Resources Inc. (MPRI).  As for the race riot incidents, JSRRC highlighted that the dates reported for the incidents, March and May of 1963, were prior to the Veteran's actual service in  Manheim Germany, which was from November 1963 to March 1965.  

In January 2012, the RO contacted the Veteran to clarify the dates of the claimed in-service race riots.  He then reported that the events occurred in March and May of 1964.

The RO contacted the JSRRC again in January 2012 and requested verification of the claimed race riots in Manheim in March and May of 1964.  In a response received in March 2012, JSRRC informed the RO that although they research the U.S. Army historical records and coordinated their research efforts with the MPRI, there was no information available to either confirm or deny the race riot incidents reported by the Veteran.

In a March 2012 formal finding, the RO determined that the Veteran's stressors involving the race riots in March and May of 1964 and the suicide of the service member in May or June of 1964 could not be verified.  The RO determined that all procedures to obtain information to verify these events had been followed.  Specifically, the RO noted that it received negative responses from the JSRRC for information to corroborate these stressors.

Most recently, in a May 2012 correspondence, the Veteran provided new information regarding his stressor involving the race riots.  He reported that tension began between the racial groups during field exercises that occurred in Baumholder, Germany in February and May of 1965.  According to the Veteran, tension between the groups increased and ultimately culminated in race riots on the base in Manheim during these some months.

The Board finds it suspect that the Veteran has repeatedly changed his story with respect to the date and details surrounding this incident.  His credibility at this point is certainly questionable.  However, as the Veteran has provided new dates during which he now claims the in-service race riots reportedly occurred, the Board reluctantly acknowledges that further attempts to verify these incidents must be made by the RO/AMC under VA's duty to assist.  Thus, the RO must again submit a summary of the claimed race riots using the new dates of February and May of 1965 to the JSRRC.

Finally, in a September 2010 correspondence, the Veteran requested that his claim for service connection for PTSD be considered based on in-service personal assault and harassment.  He has essentially claimed that he was harassed while on active duty, not treated fairly in regards to promotions, and was subjected to the racial tensions that were present among the service members within his unit and on his military base.  He attributes these incidents to his current acquired psychiatric disorder.  The Board also notes that the Veteran's previously identified stressor involving the grave digging incident could also potentially fall under the category of in-service personal assault or harassment.  Given the Veteran's assertions of in-service harassment, the Veteran has raised the issue of whether service connection is warranted for PTSD based on in-service personal assault.  

As noted in the October 2010 Remand, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the Veteran's assertions of a personal assault, the Board notes that the Veteran's service treatment records do not demonstrate treatment for, or complaints associated with psychiatric problems.  There is also no clear indication in the Veteran's personnel records that a personal assault occurred. 

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  The relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

In this regard, the Board notes that a June 2009 VA examiner appears to have related the Veteran's diagnosed PTSD to the alleged in-service grave digging incident.  She noted that the Veteran exhibited considerable symptoms associated with PTSD related to this report stressor, along with the stressor involving the 1963 severe beating of a fellow service member.  The Board finds the June 2009 VA examiner's opinion is an "indication" that his disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  More importantly, the Board is unclear from the examiner's opinion as to the likelihood that the claimed in-service incident actual occurred.  

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault and harassment during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorder is related to any other incident of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran relevant to his bilateral hearing loss and psychiatric disorder claims.   

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressors involving the June 1963 severe beating of a fellow soldier while he was stationed at Ft. Jackson and that the occurrence of at least two race riots in February and May of 1965 while he was stationed in Manheim, Germany.  All verification attempts, and any negative responses, should be fully documented in the claims file.

4.  Following the development set forth in paragraphs 1 and 3 of this Remand, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  All appropriate tests and studies should be conducted.  

Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault/harassment occurred.

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault or harassment (if it is believed to have occurred).

In so doing, the VA examiner should determine whether any claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings of the June 2009 VA PTSD examination and any other conflicting medical evidence of record.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The claims file must be made available to and reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's alleged in-service stressors, which are found in written statements; 2) service treatment and personnel records; and 3) medical reports and statements of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

*  The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


